Malone Jr., J.
*1100While it is within the Board’s discretion to direct the carrier to make a deposit into the ATE in this case (see Workers’ Compensation Law § 27 [2]), the Board must iterate the basis for doing so in its decision (see Workers’ Compensation Law § 23). Here, because the Board did not provide any rationale for exercising its discretion to order the carrier to make a deposit into the ATE, its decision is insufficient to permit meaningful appellate review. Consequently, we must remit the matter for further findings (see e.g. Matter of Loftus v New York News, 279 AD2d 657 [2001]; Matter of Foos v Bausch & Lomb, 181 AD2d 951 [1992]).
Spain, J.E, Lahtinen, Stein and Egan Jr., JJ., concur. Ordered that the decision is reversed, without costs, and matter remitted to the Workers’ Compensation Board for further proceedings not inconsistent with this Court’s decision.